Citation Nr: 0211837	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  01-00 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire



THE ISSUE

Entitlement to an increased evaluation for the service-
connected residuals of a sub-total gastrectomy with 
enterostomy and vagotomy, currently evaluated at 40 percent. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to August 
1955.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision rendered by 
the Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA), where the benefit sought 
on appeal was denied.


FINDING OF FACT

The veteran's service-connected residuals of a sub-total 
gastrectomy with enterostomy and vagotomy is manifested 
primarily by loose stools and diarrhea, with some sweating 
and circulatory disturbance, and infrequent epigastric pain 
and nausea; weight loss with malnutrition and anemia is not 
shown.



CONCLUSION OF LAW

The criteria for an evaluation greater than 40 percent for 
the service-connected residuals of a sub-total gastrectomy 
with enterostomy and vagotomy have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A and 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 4.1, 4.14, 4.114 Diagnostic Codes 
7308 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran initially established service connection for 
residuals of a sub-total gastrectomy with enterostomy and 
vagotomy in a rating action dated February 1956.  The RO 
initially assigned a 60 percent evaluation, which was reduced 
to a 40 percent evaluation in a February 1957 rating action.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1, 
4.2.  For a claim for an increased rating, the primary 
concern is the current level of disability.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The severity of a the veteran's residuals of a sub-total 
gastrectomy with enterostomy and vagotomy disability is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. § 4.114, Part 4 (hereinafter Schedule).  

The ratings under Diagnostic Codes 7301 to 7329, 7331, 7342, 
and 7345 to 7348 are not to be combined with each other.  
38 C.F.R. § 4.114 (schedule of ratings digestive system); see 
also 38 C.F.R. § 4.14.  A single evaluation will be assigned 
under the diagnostic code which reflects the predominate 
disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  

Diagnostic Code 7308 contemplates postgastrectomy syndromes, 
and provides that a 60 percent evaluation will be assigned 
where a severe disability is manifested, that is, one that is 
associated with nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms, and weight loss 
with malnutrition and anemia.  

A moderate disability, one manifested by less frequent 
episodes of epigastric disorders with characteristic mild 
circulatory symptoms after meals, but with diarrhea and 
weight loss, warrants a 40 percent evaluation.  

A mild disability, that is, one manifested by infrequent 
episodes of epigastric distress with characteristic mild 
circulatory symptoms or continuous mild manifestations, 
warrants a 20 percent evaluation.  

Review of the medical evidence of record includes VA 
treatment notes, a September 2000 VA compensation and pension 
examination report, and private treatment records submitted 
by the veteran.  

VA treatment notes show that the veteran lost 10 pounds in 
October 1998 via a diet, and that he reported a change in 
bowel habits in December 1998.  The examiner noted that the 
veteran had had colonic polyps in the past, and was scheduled 
for a colonoscopy.  An April 1999 VA note shows that the 
veteran did not report to an appointment.  

The report of the VA compensation and pension examination 
reveals that after the veteran's procedures in the 1950s, he 
manifested cramps and sweats, and was diagnosed with dumping 
syndrome.  The examiner noted that the veteran still reported 
the same symptoms, and ate frequent meals, four to five times 
a day, to avoid the syndrome.  He reported no vomiting, 
hematemesis or melena.  The examiner noted that the veteran 
did have circulatory disturbances after meals which more 
likely than not were due to "hyperglycemic reactions."  
These occurred one to two hours after meals and occurred 
twice a week.  The veteran also reported diarrhea three times 
a week, with four to six stools a day at that time.  He also 
had, on occasion, distention, nausea and colicky pain.  

On physical examination, the veteran was a well-developed, 
well-nourished male.  His weight was 165, and the examiner 
noted that the veteran had lost 20 pounds since July 1999, 
but that it was due to another illness.  There were no 
physical signs of anemia found.  The diagnosis was status 
post subtotal gastrectomy with enterostomy and vagotomy with 
dumping syndrome.  The examiner noted that the veteran's 
dumping syndrome had become more frequent and prominent over 
the past four to five years.  

The veteran submitted private treatment records from his 
internist, dated from March 1988 to August 2001.  In June 
1999, he was assessed with low-grade anemia.  In July 1999, 
it was reported that the veteran fell down a flight of 
stairs, with resulting injuries to his spleen, rib, and 
pancreas.  He was hospitalized for an extended period, and 
his weight reportedly decreased from 185 pounds prior to the 
fall in July 1999, to 159 pounds in November 1999, when it 
was noted that he was failing to gain weight.  The examiner 
also noted at that time that the veteran manifested 
constipation in October 1999, and that his weight was 
currently stable.  In December 1999, it was noted that the 
veteran was eating well, and that he had gained weight at 164 
pounds.  In January 2000, somewhat loose stools were noted.  
In April 2000, his weight was 172 pounds.  

In September 2000, the veteran complained of indigestion with 
heartburn, and was assessed with probable reflux symptoms 
associated with his viral syndrome.  In October 2000, the 
veteran was noted to have constipation.  

In April 2001, the veteran reported left sided abdominal pain 
which was similar to the pain he had following his surgeries.  
There was no significant constipation, diarrhea, and no 
nausea or vomiting.  The examiner doubted that the abdominal 
pain was serious, since the veteran had gained weight, and 
noted that he probably had adhesions.  

In August 2001, the veteran's weight was 182, and he did not 
have any significant gastrointestinal symptoms.  The 
assessment was gastroesophageal reflux, doing well on 
Prilosec.  

The veteran also testified at his September 2001 personal 
hearing at the RO that he had been assessed with anemia at 
one time, that he manifested sweating after meals, he 
recently exhibited some weight loss, and that his diarrhea 
had increased in severity over the past few years.  

The Board notes that the veteran has been assessed with a 
variety of disorders, including colon polyps and 
gastroesophageal reflux, however, all of his symptoms have 
been considered in evaluating his service-connected residuals 
of a sub-total gastrectomy with enterostomy and vagotomy.  

Careful review of the record shows that the veteran's primary 
complaint is related to his loose stools and diarrhea, 
although the record also shows that he manifests some less 
frequent episodes of epigastric disorders, such as sweating, 
circulatory disturbances after meals, infrequent episodes of 
pain and nausea, and, on at least one occasion in June 1999, 
low grade anemia.  

However, the evidence does not show a disability picture of 
the severity required for a 60 percent evaluation under 
Diagnostic Code 7308.  That is, nausea is generally not 
manifested, there is no evidence of hypoglycemic symptoms, or 
of weight loss, with malnutrition and anemia, due to the 
veteran's service-connected disorder.  

The September 2000 VA examination report, shows that although 
the examiner noted circulatory disturbances to hyperglycemia, 
the record does not disclose any additional complaints, 
findings, treatment for, or diagnoses of, additional 
hypoglycemic symptoms.  Because the criteria at Diagnostic 
Code 7308 include both circulatory disturbance, regardless of 
etiology, and additional hypoglycemic symptoms, the Board 
notes that further action to determined the etiology of the 
veteran's post-prandial circulatory disturbances is not 
necessary in the instant case.  

Second, the Board notes that the veteran has reported weight 
loss.  However, as documented in his private treatment notes, 
the weight loss in 1999 was due to injuries he sustained as a 
result of a fall.  VA records note that a 10-pound weight 
loss, in October 1998, was due to a diet.  The record also 
shows that he subsequently regained this weight.  

Additionally, although low grade anemia was at one time 
shown, there has never been evidence of malnutrition, which 
is a required sign in combination of a finding of weight loss 
and anemia due to postgastrectomy symptoms under Diagnostic 
Code 7308, for a 60 percent evaluation.  Specifically, on VA 
examination in September 2000, the examiner noted that the 
veteran was well nourished and well developed.  

Thus, a careful review of the record simply does not disclose 
a disability picture consistent with a severe disability as 
required by Diagnostic Code 7308 for a 60 percent evaluation.  

Since the evidence shows that the veteran does not currently 
have physical signs of anemia, malnutrition or weight loss 
attributable to his disability; the Board determines that as 
the preponderance of the evidence is against an evaluation 
greater than 40 percent for the veteran's service-connected 
residuals of a sub-total gastrectomy with enterostomy and 
vagotomy, the claim must be denied, and the benefit of the 
doubt rule is not for application in this case.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which 
contains revised notice provisions, and additional 
requirements pertaining to the VA's duty to assist, was 
signed into law.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (codified, as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West Supp. 2001)).  The new law 
applies to all claims filed on or after the date of the law's 
enactment, as well as to claims filed before the date of the 
law's enactment, and not yet finally adjudicated as of that 
date.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (2000).

The pertinent regulations (which implement the Act but, with 
the exception of the provision governing claims to reopen on 
the basis of new and material evidence, do not create any 
additional rights) were recently promulgated.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001).  Except as otherwise 
noted, these regulations are also effective on November 9, 
2000.  Id.

The RO has informed the veteran of the evidence needed to 
substantiate his claim by providing him with the criteria for 
rating his disability, and affording him about his symptoms 
at the hearing on appeal.  It is specifically noted that VA 
provided the veteran with the opportunity to submit 
additional evidence or receive assistance in obtaining 
additional evidence.  He was afforded a hearing in September 
2001, where he noted that he would be submitting the only 
additional relevant evidence with respect to his claim.  This 
evidence was received and considered by the RO and associated 
with the claims folder.  There is no outstanding evidence, 
and accordingly, no question as to who is responsible for 
obtaining what evidence.

The Board notes that the veteran apparently failed to report 
to a VA colonoscopy examination.  However, as the veteran is 
service-connected for the service-connected residuals of a 
sub-total gastrectomy with enterostomy and vagotomy, and not 
for the residuals of a colon disorder, this fact does not 
impact the veteran's current claim in any way.  Furthermore, 
as indicated above, the Board has considered all of the 
veteran's symptomatology in conjunction with this claim, 
regardless of etiology.  

The RO has obtained the veteran's service medical records, 
provided him with a hearing of his choice and appropriate VA 
examinations.  No outstanding relevant evidence or 
information is noted to exist.  Accordingly, the Board finds 
that further action is not indicated in this case.


ORDER

Entitlement to an evaluation greater than 40 percent for the 
service-connected residuals of a sub-total gastrectomy with 
enterostomy and vagotomy is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

